The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Detailed Action
Claims 1-20 have been examined.Claims 1-20 have been rejected.

Specification
The specification is object to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 lines 7-8 recite the limitation "the state from the entity store".  This limitation lacks antecedent basis.


Claim 3 line 2 recites the limitation "the entity store of the virtual machine".  This limitation lacks antecedent basis.  While claim 1 recites an entity store, it is not claimed to be "of a virtual machine".

Clam 4 lines 2-3 recite "requesting a list of virtual machines from a host, wherein the virtual machine is not reflected in the backup record".  This limitation, by use of "wherein", implies a relationship between the backup record and the list of virtual machines.  No relationship between the backup record and the list is stated.  If the "wherein" is just a limitation of the method, then it should be claimed before additional method steps as "the method of claim 1, wherein the virtual machine is not reflected in the backup record; the method further comprising..." or at the end after the additional steps are recited.  Otherwise, it is unclear how "wherein the virtual machine is not reflected in the backup record" is a modification of "requesting a list of virtual machines from a host".

Claim 8 lines 9-10 recite the limitation "the state from the entity store”.  This limitation lacks antecedent basis.
Claim 8, the last line recites ""the retrieved state of the virtual machine." This limitation lacks antecedent basis.



Claim 11 lines 2-3 recite "wherein the virtual machine is not reflected in the backup record".  This is rejected for the same reason described for claim 4, above.

Claim 15 lines 10-11 recite the limitation "the state from the entity store".  This limitation lacks antecedent basis.
Claim 15 line 12 recites the limitation "the retrieved state of the virtual machine." This limitation lacks antecedent basis.

Claim 17 line 2 recites the limitation "the entity store of the virtual machine".  This limitation lacks antecedent basis.  

Claim 18 lines 2-3 recite "wherein the virtual machine is not reflected in the backup record".  This is rejected for the same reason described for claim 4, above.



Claim Rejections - 35 USC § 102(a)(1)

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3, 7, 8, 10, 14, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US Patent Application Publication 2017/0139782).
As per claim 1, Chen ('782) discloses a method for restoring up a Software-Defined Data Center (“SDDC”) (Figure 2b shows the cloud environment including software-defined virtualized components), comprising: 
	changing, by a controller of the SDDC, a state of a virtual machine, wherein the virtual machine updates an entity store that persists with the virtual machine to reflect the state (Figure 4 step 409, memory states of the computing environment being executed are captured; these states may be associated with virtual machines as in Figure 2b); 
	upon a failure of the controller, restoring the controller from a backup record (paragraph 67, after an error in the customer's application environment, recreate the computing environment.  This error in the environment is part of a host, as in Figures 2a and 2b, and it is thus a host failure), wherein the backup record was created prior to 
	requesting, by the controller, state information from the virtual machine, wherein the state from the entity store is returned to the controller (paragraphs 35 and 69, specific changes to network configuration and corresponding runtime memory states are loaded); and 
	updating the controller to reflect the retrieved state of the virtual machine (paragraph 69, the environment is recreated).

As per claim 3, Chen ('782) discloses the method of claim 1, wherein changing the state includes: 
	updating the entity store of the virtual machine (Chen ('782) paragraph 64, snapshots may be updated); 
	receiving the state at the controller from the virtual machine (Chen ('782) paragraph 64 and Figure 3, updated snapshots and runtime states are loaded to the central data store); and 
	updating a controller database to include the state (Chen ('782) paragraph 64 and Figure 3, updated snapshots and runtime states are loaded to the central data store that includes many snapshots and runtime states).

As per claim 7, Chen ('782) discloses the method of claim 1, wherein the backup record is a current version of a controller database, and wherein updating the controller to 

As per claims 8, 10 and 14, these claims recite limitations found in claims 1, 3 and 7, respectively, and are respectively rejected on the same grounds as claims 1, 3 and 7.

As per claims 15 and 17, these claims recite limitations found in claims 1 and 3, respectively, and are respectively rejected on the same grounds as claims 1 and 3.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 2, 4, 9, 11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen ('782) in view of Fitzgerald (US Patent Application Publication 2008/0134177).

As per claim 2, Chen ('782) discloses the method of claim 1.  Chen ('782) does not expressly disclose the method wherein the state is one of an identifier of the virtual machine and a name of the virtual machine.

Fitzgerald ('177) teaches a virtual machine management system in which multiple VMs are stored with tattoos, metadata and signatures (Figure 5) and the VM tattoos are used to uniquely identify the VM (paragraphs 34 and 235).

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the virtualized cloud environment disclosed by Chen ('782) such that the multiple virtual machines have associated VM identifiers, as taught by Fitzgerald ('177).  This modification would have been obvious because VM management operations may target a specific VM (Fitzgerald ('177) paragraph 34).

As per claim 4, Chen ('782) discloses the method of claim 1, 
	wherein the virtual machine is not reflected in the backup record (Chen ('782) paragraph 64 and Figure 3, multiple virtual machine snapshots and runtime states are 
	updating a controller database to include the virtual machine and the state of the virtual machine (Chen ('782) paragraph 64 and Figure 3, updated snapshots and runtime states are loaded to the central data store that includes many snapshots and runtime states). 

Chen ('782) does not expressly disclose the method further comprising requesting a list of virtual machines from a host.
Fitzgerald ('177) teaches a virtual machine management system in which multiple VMs are stored with tattoos, metadata and signatures (Figure 5) and the VM tattoos are used to uniquely identify the VM (paragraphs 34 and 235).  Lists of virtual machines may be generated to classify or sort available VMs (paragraph 235, generate a list of potentially affected offspring VMs that were derived from the compromised VM; and tables 1 and 2 in paragraphs 249 and 250, tables of VMs related to different applications or purposes (table 1) or table of VMs corresponding to families (table 2) are created).Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the virtualized cloud environment disclosed by Chen ('782) such that the multiple virtual machines are organized into a list, as taught by Fitzgerald ('177).  This modification would have been obvious because lists of 

As per claims 9 and 11, these claims recite limitations found in claims 2 and 4, respectively, and are respectively rejected on the same grounds as claims 2 and 4.

As per claims 16 and 18, these claims recite limitations found in claims 2 and 4, respectively, and are respectively rejected on the same grounds as claims 2 and 4.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen ('782) in view of Fitzgerald ('177) and Rider (US Patent Application Publication 2011/0173303).
As per claim 5, Chen ('782) in view of Fitzgerald ('177) discloses the method of claim 4.

Chen ('782) in view of Fitzgerald ('177) does not expressly disclose the method wherein the controller identifies the host by retrieving a list of hosts for a cluster from a distributed cluster store.

Rider ('303) teaches a cluster system including multiple hosts (Figure 1) to manage virtual machines (paragraph 4).  The hosts may be ranked based on a determined compatibility with identified requirements (see abstract).  The compatibility ranked data is generated from storage within the distributed cluster (Figure 1) which could be 

As per claims 12 and 19, these claims recite limitations found in claim 5 and are rejected on the same grounds as claim 5.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen ('782) in view of Fitzgerald ('177), Rider ('303) and Arumugam (US Patent Application Publication 2016/0328222).

As per claim 6, Chen ('782) in view of Fitzgerald ('177) and Rider ('303) discloses the method of claim 5.  Chen ('782) in view of Fitzgerald ('177) and Rider ('303) does not expressly disclose the method wherein a copy of the distributed cluster store is stored on multiple hosts that belong to the cluster.



As per claims 13 and 20, these claims recite limitations found in claim 6 and are rejected on the same grounds as claim 6.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Abdul and Awashi teach distributed network storage of virtual machines including VM snapshots.  Robertson teaches distributed system controllers used for configuring use of data backups to cloud storage.




Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571) 272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:00PM (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.  The examiner may be e-mailed at joseph.schell@uspto.gov though communications via e-mail are not permitted without a written authorization form (see MPEP 502.03).






JS/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114